Stradley Ronon Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA19103-7098 Telephone215.564.8000 Fax215.564.8120 www.stradley.com Direct Dial - (215) 564-8048 1933 Act Rule 485(a)(2) 1933 Act File No. 033-47287 1940 Act File No. 811-06637 April 16, 2010 VIA EDGAR Filing Desk U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:The UBS Funds (the “Trust”) File Nos. 033-47287 and 811-06637 Ladies and Gentlemen: Pursuant to Rule485(a)(2) under the Securities Act of 1933, as amended (the “1933 Act”), submitted electronically via the EDGAR system, please find enclosed Post-Effective Amendment Nos.81/82 (the “Amendment”) to the Registration Statement of Trust.This Amendment is being filed to add a new series of shares to the Trust, designated as the UBS Market Neutral Multi-Strategy Fund (the “Fund”). The Trust intends, prior to the effective date of the Amendment, to file a subsequent post-effective amendment, pursuant to Rule 485(b) under the 1933 Act, for the purposes of:(i) responding to any comments conveyed by the Commission staff on the Amendment; and (ii) updating certain information contained in the prospectus and the statement of additional information relating to the Fund. Please direct questions or comments relating to the Amendment to me at the above-referenced telephone number. As noted on the facing sheet, the Amendment relates only to the Fund, and the Amendment does not affect the prospectuses and statements of additional information of the Trust’s other series of shares. Very truly yours, /s/ Jana L. Cresswell Jana L. Cresswell Philadelphia, PAl Malvern, PA l Harrisburg, PA l Wilmington, DE l Cherry Hill, NJ l Washington, DC A Pennsylvania Limited Liability Partnership
